May 05, 2006


Mr. Jack McKinley
Ramey, Chandler, McKinley & Zito, P.C.
750 Bering, Suite 600
Houston, TX 77057
Mr. Kevin B. Miller
Law Offices of Miller & & Bicklein
3223 S. Loop 289, Suite 150
Lubbock, TX 79423

RE:   Case Number:  05-0083
      Court of Appeals Number:  10-03-00113-CV
      Trial Court Number:  C2K09299

Style:      BRENT J. SHUPE AND JCJ TRUCKING, AND MIDWEST COAST TRANSPORT
      D/B/A MCT
      v.
      JOHN LINGAFELTER, KATHLEEN LINGAFELTER, MARK GIRGUS, AND CARRIE
      GIRGUS, INDIVIDUALLY AND AS NEXT FRIENDS FOR KALEY GIRGUS, A MINOR;
      MATTHEW TEAGUE, BRENDA TEAGUE, AND DANIEL LEON JACKSON AND LISA BOYD

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals'  judgment  and  renders  judgment  and  delivered  the
enclosed per curiam opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Candace     |
|   |Garrett         |
|   |Ms. Sharri      |
|   |Roessler        |